108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,Long Son NGUYEN, Appellant.
No. 95-1480.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 18, 1997.Filed:  March 24, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Long Son Nguyen appeals the 36-month sentence imposed by the district court1 after he pleaded guilty to counterfeit-credit-card offenses.  Stating he found no reversible error, counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Nguyen was given an opportunity to file a supplemental brief, but did not do so.  Our review of the record has revealed no nonfrivolous issue for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


2
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska